The respondent having made restitution stated by the complainant to be satisfactory to her, we are of opinion that a suspension from practice of the law for a period of two years will be ample punishment, in light of the fact that we are impressed by the undisputed evidence that respondent has heretofore borne an excellent reputation, both as a citizen and as a member of the bar. Manning, Kapper, Lazansky and Hagarty, JJ., concur ¡'Kelly, P. J., dissents, and votes to confirm the report of the official referee, which recommends that respondent be disbarred.